UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


PATIENCE OROCK MBENG,                   
                          Petitioner,
                 v.                             No. 02-2444
JOHN ASHCROFT, Attorney General,
                       Respondent.
                                        
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                         (A74-697-841)

                      Submitted: July 29, 2003

                      Decided: August 27, 2003

    Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                            COUNSEL

Donald L. Schlemmer, Washington, D.C., for Petitioner. Robert D.
McCallum, Jr., Assistant Attorney General, Terri J. Scadron, Assis-
tant Director, Genevieve Holm, Office of Immigration Litigation,
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        MBENG v. ASHCROFT
                              OPINION

PER CURIAM:

   Patience Orock Mbeng, a native and citizen of Cameroon, seeks
review of a decision of the Board of Immigration Appeals (Board)
affirming the immigration judge’s (IJ’s) denial of her applications for
asylum and for withholding of deportation. We have reviewed the
administrative record and find that substantial evidence supports the
conclusion of the IJ and the Board that Mbeng failed to establish past
persecution or a well-founded fear of future persecution in a protected
category, as necessary to qualify for relief from deportation. See 8
U.S.C. § 1105a(a)(4) (1994);* 8 C.F.R. § 208.13(b) (2002). Thus, the
record supports the Board’s conclusion that Mbeng failed to establish
her eligibility for asylum.

   Additionally, we uphold the Board’s denial of Mbeng’s application
for withholding of deportation. The standard for receiving withhold-
ing of deportation is "more stringent than that for asylum eligibility."
Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999). An applicant for
withholding must demonstrate a clear probability of persecution. INS
v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987). As Mbeng has failed
to establish refugee status, she cannot satisfy the higher standard for
withholding of deportation.

  Finally, we conclude that the Board did not err in denying Mbeng’s
motion to remand, as her eligibility under the diversity visa program
has expired. See 8 U.S.C. § 1154(a)(1)(G)(ii)(II) (2000); Nyaga v.
Ashcroft, 323 F.3d 906, 914-15 (11th Cir. 2003).

  We accordingly deny the petition for review. We dispense with
oral argument because the facts and legal arguments are adequately

   *We note that 8 U.S.C. § 1105a(a)(4) was repealed by the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996
(IIRIRA), Pub. L. No. 104-128, 110 Stat. 3009 (IIRIRA), effective April
1, 1997. Because this case was in transition at the time the IIRIRA was
passed, § 1105a(a)(4) is applicable here under the terms of the transi-
tional rules contained in § 309(c) of the IIRIRA.
                       MBENG v. ASHCROFT                        3
presented in the materials before the court and argument would not
aid the decisional process.

                                              PETITION DENIED